Oo wan nA Uu Fe WY NO

NO NO WHO NH bWY WH HN HY HN # KF KF KF KF KF KF FEF =|
CoN KN AN BR WN KY TO OO WON DN Ff WW NY KF CO

ase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/

  

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

MAR 25, 2021
Celece
appearing pro per CENTRAL DISTRICT OF CALIFORNIA
Lemongrasstelephone@gmail.com By: YW DEPUTY
PO Box 1679-4321
Sacramento, Ca 94812

602-448-8809

United States District Court, Central Dictrict of California

Celece Docket # 2:20-cv-10139 GW (PVCx)
V Plaintiff's Notice of Current Address;
Dunn School, et al Consent To E-Service

Hon Judge George Wu; assigned to:Hon. Judge Pedro Castillo

Introduction
Pursuent to the Order of The Court (Dkt 19), I hereby file this Notice of
Current Address. The Court explains in the Order that the underlying purpose of
the Order is for me to provide an address "where the plaintiff may be served with
documents by the Court and the parties so as to be able to respond in a timely
manner." In response to this purpose, I further file a Consent to E-Service. This
is because my email address is the most reliable and fastest way for me to

receive all documents.

Notice of Current Address
My name is Celece and I am the plaintiff in the case cited in the caption above.
My current mailing address is :
PO Box 1679-4321
Sacramento, CA 95812

1
elece V Dunn School, et al Notice of Current Address; Consent To E-Service

 
Clase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 2 0f9 Page ID #:162

Oo ON DW BR W NO &

NY NY NY NY WN NN NY KN HNO Re Re ee ee ea ea
oN DN FP WN SK DOD OO DONQ DN BR WwW BO KF CO

Plaintiff's Declaration In Support of Address
I swear under penality of perjury under the laws of the State of California that
the following is true and accurate to the best of my belief and personal
knowledge.

1.1 am literate. My first language is English. I understand my duty to tell the
truth. I am not presiding over this preceeding. I have personal knowledge of the
following facts.

2. My current mailing address is PO Box 1679-4321, Sacramento Ca, 95812

3. Iam a participant in the Safe At Home Program operated by the California
Secretary of State. My address is a Safe At Home address.

4. The Safe At Home Program is available to victims of domestic violence
and stalking/harrassment. I was accepted into the program due to the actions
and behavior of certain defendants named in this lawsuit. These actions and
behaviors include ones that more recent than those cited in the Complaint, and
are beyond the scope of the lawsuit.

5. Mail at this address is sorted by multiple various employees. Due to the
scope of the program, all received mail is carefully reviewed and scrutinized by
employees, who will return mail if for any reason they suspect there is an error
in the address.

6. Mail is returned or accepted/forwarded at the discretion of the employee
who is sorting the mail on that day it is received. (Cal. Gov Code 6207(d))

7. [have erroneously had some mail returned due to this review, while other
mail has been properly forwarded to me.

8. In spite of fact 7 listed above, this is my correct mailing address.

9. This is a relatively new program, and the State Government is still working

out any issues that may arise in the administration of the program.

2

Celece V Dunn School, et al Notice of Current Address; Consent To E-Service

 
Chase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 30f9 Page ID #:163

Oo ON DWH BW YN &

NY NY WN WY NY NN ND KN He He ee ew Se eS He
oN DND MN FB WN KH DO ON HD WN BR WwW PO HF |;

I swear under penalty of perjury under the laws of the State of California that the

foregoing is true and accurate to the best of my belief and personal knowledge.

3-25-2\
Celece County of Alameda

Plaintiff's Other Contact Information

My name is Celece and I am the plaintiff in the above captioned case. My

contact information is :

Telephone number: (602) 448-8809

E-mail address: Lemongrasstelephone@gmail.com

Notice Of Consent To E-Service
[ hereby give notice to the court and all interested parties that I, the plaintiff in
the above captioned case, am giving my consent to service of all documents by
electronic means for this case at my email address of record. This document is
lodged on 3/25/21. It is exempt from service on all other parties since other

parties have not yet appeared.

Plaintiff's Consent To E-Service
I, the self-represented plaintiff in the above captioned case, hereby give
consent to e-service by all parties and the Court for all documents in this case,
including motions, orders, responses, and any other documents that may be
served on me as the plaintiff.

My address of record for e-service is :

| LEMONGRASSTELEPHONE@GMAIL.COM

Plaintiff's Declaration In Support of E-Service
I swear under penality of perjury under the laws of the State of California that

the following is true and accurate to the best of my belief and personal

3

I|CeleceV Dunn School, et al Notice of Current Address: Consent To E-Service

 
Chase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 4of9 Page ID #:164

C0 ON DAW BR WwW bw

NY NY NY NY NY NY NY HN HN Ree ee me ese ew
Oo ND NM BW YD KF& DO MAN A WH BR WP HK Oo

knowledge.

1. lam literate. My first language is English. I understand my duty to tell the
truth. I am not presiding over this preceeding. I have personal knowledge of the
following facts.

2. In items 5-9 in the Declaration In Support Of Address written above, I
explain that my physical address is occasionally unreliable, and this unreliability
is outside of my control.

3. I further cite by inference in the Declaration In Support of Address that I
have good cause to use this current address as I have provided to the court,
rather than provide my exact physical whereabouts.

4. I do not have a more reliable alternative physical mailing address to
provide to the court. I do not maintain another PO Box. Further, I often employ
temporary housing arrangements.

5. My e-mail address cited in this document is accessible only by me, and no
other individuals or private entities, with the exception of the service provider.
The service provider (Google) has limited access to the email account for lawful
purposes, such as under the direction of a Court Order or Subpoena.

6. Access to my emails requires an internet connection and a data enabled
device, (e.g., smartphone or computer). I have a computer, which I use to write
court documents and which I use to check emails. My computer has adequete
space to receive and store all documents for this case (L.R. 5-4.8.2).

7. Lusually have the ability to access the internet. I employ public wifi
connections when neccessary. Otherwise, I use my cell phone service to access
the internet.

8. Downloading and accessing attached PDF documents from emails requires
a PDF reader. I have a free PDF reader installed on my computer.

9. My printer and scanner has consistant problems and errors, which makes it:

extremely difficult for me to print, sign, and scan documents for lodging with the

4
elece V Dunn School, et al Notice of Current Address; Consent To E-Service

 
Chase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page5of9 Page ID #:165

So AN DO BW NNO ke

NY MO NY NY NY NY N HN NR Be ee He em Se ee He
eo IND NM FB WN K& DO WHA AWN BR WwW NPO HO

court. However, my printer and scanner is not required for receipt of service of
process.
I swear under penality of perjury under the laws of the State of California that

the foregoing is true and accurate to the best of my belief and personal
knowledge. -95-2
oe fen HL. Alameda
Conclusion

As a participant in the Safe At Home Program, I have the right to keep the
address where I am living out of court records, and inaccessible to other parties.
This is because that address would reveal the exact physical location where I am
staying, which would probably expose me to stalking and harrassment, or other
unlawful misconduct.

Even if my inclusion in the Safe At Home Program is insufficient to
justify electronic service, my regular reliance on temporary housing (and
subsequent frequent moves) makes service of me at my actual physical location
unreliable and ineffective. I would be required to submit a new "Notice of
Current Address" document every few days or weeks for the duration of this
case. That would unneccessarily burden me, the other parties, and the Court;
and would likely cause difficulty with service.

My email address as provided to the court is the most reliable means I
have of receiving mail. My e-address is secure, in that nobody other than me has
the password to my account. I can typically access my email the same day it is
sent, or within a few days at most. There is no chance that I will "move" from

this address for the duration of this case.

Points and Authorities

A. My Safe At Home Address Should Be Accepted By The Court
Cal Gov Code 6207 states,

5
elece V Dunn School, et al Notice of Current Address; Consent To E-Service

 
Case 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 6of9 Page ID #:166

So DAN DH Wn BW NO &

NY NY NY NY NY NY HY KH Pe ee ee Se ee Le
So TYNAN BP WN S$ DO ON DH WN BR WwW PB KF CO

"(a) A program participant may request that state and local agencies use
the address designated by the Secretary of State as his or her address.
When creating a public record, state and local agencies shall accept the
address designated by the Secretary of State as a program participant’ s
substitute address, unless the Secretary of State has determined both of the
following:
(1) The agency has a bona fide statutory or administrative
requirement for the use of the address which would otherwise be
confidential under this chapter.
(2) This address will be used only for those statutory and
administrative purposes and shall not be publicly disseminated."
It is a long-standing policy of Federal Courts to defer to the laws of the state
within which they operate when appropriate. California law makes it clear that a
program participant may request that state agencies use the designated Safe At
Home address for all purposes. Court records create public records, and this
Court cannot fulfill either requirement for not accepting this address. For
requirement (1), there is no statutory requirement in the Local Rules or in the
Fed Rules of Civ Pro which bar the acceptance of this mailing address. For
requirement (2), the court cannot show that my underlying address will not be
publicly disseminated.
Cal Gov Code 6205 states,
" The Legislature finds that persons attempting to escape from actual or
threatened domestic violence, sexual assault, stalking, human trafficking,
or elder or dependent adult abuse frequently establish new names or
addresses in order to prevent their assailants or probable assailants from
finding them. The purpose of this chapter is to enable state and local
agencies to respond to requests for public records without disclosing the
changed name or location of a victim of domestic violence, sexual assault,

_ 6
ICeleceV Dunn School, et al Notice of Current Address; Consent To E-Service

 
Chase 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 7of9 Page ID #:167

Oo AN DH WO BR W HO

NY NY VY NY NY NY NY ND HD RBH ee ie me ew ee ye
SCS ND NA BP WN KH DO DMN DAW BR WwW PBN KO

stalking, human trafficking, or elder or dependent adult abuse to enable
interagency cooperation with the Secretary of State in providing name and
address confidentiality for victims of domestic violence, sexual assault,
stalking, human trafficking, or elder or dependent adult abuse and to
enable state and local agencies to accept a program participant’s use of an
address designated by the Secretary of State as a substitute mailing
address."

The specific person(s), whose actions justify my participation in the program,

are named as defendant(s) in this lawsuit. While an address for service of

process may be filed under seal (and thus redacted from the general public

view), it would neccessarily be available to all named defendants including the

one(s) I am escaping from. That would undermine the purpose of the law, in

addition to undermining my safety.

B. E-Service through CM/ECF

L.R. 5-3.2.1 describes proper Service of Process in civil cases. It states,
"Upon the electronic filing of a document, a “Notice of Electronic Filing”
(“NEF”) will be automatically generated by the CM/ECF System and sent
by e-mail to: (1) all attorneys who have appeared in the case in this Court
and (2) all pro se parties who have been granted leave to file documents
electronically in the case pursuant to L.R. 5-4.1.1 or who have appeared
in the case and are registered to receive service through the CM/ECF
System pursuant to L.R. 5-3.2.2. Unless service is governed by
F.R.Civ.P. 4 or L.R. 79-5.3, service with this electronic NEF will
constitute service pursuant to the Federal Rules of Civil and Criminal
Procedure, and the NEF itself will constitute proof of service for
individuals so served." (emphasis added)

The important part is emphasized. I have not been granted leave of court to file -

electronically. However, L.R. 5-3.2.2 may apply to me.

_ |
ICeleceV Dunn School, et al Notice of Current Address; Consent To E-Service

 
C#se 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page 8o0f9 Page ID #:168

Co OND HA BP WW HHO

YM NY NY NY VY NY NY YN HN HR Be ee ee we ew YD YL
CS AYAD MA F WH KH DO wWeN A WN BW NPN KS

L.R. 5-3.2.2 states

"A nonincarcerated pro se litigant who has not been granted leave to file
documents electronically in a particular case pursuant to L.R. 5-4.1.1 may
nevertheless register to receive electronic service of documents through
the Court’s CM/ECF System."
I am a nonincarcerated pro se litigant. I have registered for a PACER account
and have access to the docket through the court's CM/ECF system. I am not able
to file through PACER, which is not inconvienient since the court recently
added the EDSS system for pro se litigants.

Registration to receive e-service through the Court's CM/ECF system
appears to need the lodging of my Consent to E-Service with the Court and some
intervention by the Court, and manual entry of registration. Based on my
investigation of the website, there is no way for me to register for e-service
directly through the website. The site does not provide me with that option.

C. Direct E-Service
In the Fed Rules of Civ Pro, Rule 5(b)(2)(E) states,

"A paper is served under this rule by:

(E) sending it to a registered user by filing it with the court's electronic-

filing system or sending it by other electronic means that the person

consented to in writing—in either of which events service is complete
upon filing or sending, but is not effective if the filer or sender learns that
it did not reach the person to be served."(emphasis added)
The important part of this Rule is the italicized part, which makes it clear that
service on a party is considered complete if sent to a party by electronic means
that the party consented to. Here, I give my consent for service to my email
address of record. As described in the Declaration In Support of E-Service
above, direct service to my email address would be the easiest and simplest form:

of service.

CeleceV Dunn School, et al Notice of Current Address; Consent To E-Service

 
Cise 2:20-cv-10139-GW-PVC Document 22 Filed 03/25/21 Page9of9 Page ID #:169

So AN HD NW BP W LPB Ke

a ea ee
SN DW WNW BB WO NO KF COC

Request For Relief

I request that the court require that all future service on me, the plaintiff,
be effected by electronic means by e-serving me at my email address, either
directly by parties sending me documents to my email address or by permitting

my registration on CM/ECF for e-service.

Respectfully Submitted,

(We sso

Celece

pm peek
‘Oo ©

NY NY VY NY NH WN WY bW bw
eo HNN HN BR WY NYO KF OC

9
Celece V Dunn School, et al Notice of Current Address; Consent To E-Service

 
